COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Chafin and Senior Judge Annunziata
UNPUBLISHED



              DAN PROCISE
                                                                                     MEMORANDUM OPINION*
              v.     Record No. 1102-12-2                                                 PER CURIAM
                                                                                        JANUARY 15, 2013
              SUITT CONSTRUCTION COMPANY AND
               TRAVELERS PROPERTY CASUALTY
               COMPANY OF AMERICA


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Dan Procise, pro se, on brief).

                               (Lisa Frisina Clement; PennStuart, on brief), for appellees.


                     Dan Procise appeals a decision of the Workers’ Compensation Commission finding that

              his claims for wage loss benefits and disfigurement were untimely and that the evidence for his

              claim for medical expenses was insufficient.1 We have reviewed the record and the

              commission’s opinion and find that this appeal is without merit.

                     Appellant’s opening brief fails to comply with Rule 5A:20.2 Appellant failed to include a

              table of contents and table of authorities as required by Rule 5A:20(a). Appellant failed to



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                       On August 14, 2012, appellant filed a motion, asking this Court to “reverse the opinion
              of the Full Commission’s May 23, 2012 decision on grounds of procedural due process of law an
              [sic] denial of an [sic] consealment [sic] of SUBPOENAD [sic] medical reports through the
              Commission to support claim in Dec. 20, 2012 hearing.” Upon consideration thereof, the motion
              is denied.
                     2
                       On October 5, 2012, the clerk’s office of this Court notified appellant that his opening
              brief was not in compliance with the Rules of Court. Appellant was directed to file a
              replacement brief within ten days. On November 1, 2012, the Court entered an order stating that
              appellant had not filed a replacement brief and ordered him to file a replacement brief in
include any assignments of error as required by Rule 5A:20(c). Appellant failed to include the

standard of review and argument with citations to legal authorities as required by Rule 5A:20(e).

Appellant failed to include in his certificate whether he waived oral argument, nor did he include

the number of words contained in the document. Rule 5A:20(h).

          Appellant has the burden of showing that reversible error was committed. See Lutes v.

Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d 857, 859 (1992). Unsupported assertions of

error “do not merit appellate consideration.” Buchanan v. Buchanan, 14 Va. App. 53, 56, 415
S.E.2d 237, 239 (1992). Furthermore this Court “will not search the record for errors in order to

interpret the appellant’s contention and correct deficiencies in a brief.” Id. Nor is it this Court’s

“function to comb through the record . . . in order to ferret-out for ourselves the validity of

[appellant’s] claims.” Fitzgerald v. Bass, 6 Va. App. 38, 56 n.7, 366 S.E.2d 615, 625 n.7 (1988)

(en banc). A pro se litigant appearing “is no less bound by the rules of procedure and

substantive law than a defendant represented by counsel.” Townes v. Commonwealth, 234 Va.
307, 319, 362 S.E.2d 650, 657 (1987); see also Francis v. Francis, 30 Va. App. 584, 591, 518
S.E.2d 842, 846 (1999) (“Even pro se litigants must comply with the rules of court.”).

          We find that appellant’s failure to comply with Rule 5A:20 is significant, so we will not

consider appellant’s arguments. Jay v. Commonwealth, 275 Va. 510, 520, 659 S.E.2d 311, 317

(2008).

          Accordingly, we affirm for the reasons stated by the commission in its final opinion.

Rule 5A:27. See Procise v. Suitt Constr. Co., VWC File No. 185-26-26 (May 23, 2012).

                                                                                            Affirmed.




compliance with the Rules within ten days. Appellant failed to do so. Therefore, we consider
the opening brief filed by appellant on August 28, 2012.
                                            -2-